HOLT, District Judge
(after stating the facts as above). This was a time charter in the usual form. The fact that the charter provided that the charterer ■ should “provide and pay for” pilotage and' port charges did not, in my opinion, under the authorities, make the pilot the agent of the charterer. The acts of the pilot were acts of navigation. The owners were responsible for the entire navigation of the ship. The Martin Kalbfleisch, 55 Fed. 336, 5 C. C. A. 120; Bramble v. Culmer, 78 Fed. 497, 24 C. C. A. 182; Worrall v. Davis Coal & Coke Co., 122 Fed. 436, 58 C. C. A. 418; The Santona (D. C.) 152 Fed. 516. I think, therefore, that no recovery can be had against the Munson Steamship Dine.
The evidence satisfies me that -the steamtug Leader, from the time that the Russian Prince weighed anchor off the Poorhouse Flats until she stranded, had nothing to do with the navigation of the steamer. She had a bowline fast, but she was not towing the steamer or using her machinery at all. The steamer went across under her own steam. The Leader was there ready to be used, like the Rambler, but she had no more to do with the movement of the steamer than the Rambler. I think, therefore, that no negligence can be imputed to the tug as such. Fernald was acting as pilot of the Russian Prince as well as master of the steamtug. He was paid separately as pilot. If the stranding of the steamer was due to the negligence of any one, it was to that of Fernald, but, as he is not a party to this action, it is unnecessary to determine whether he was negligent or not.
My conclusion is that the libel should be dismissed, with costs.